RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 17–19, 22 and 23 are pending in this application.
Claims 12, 20 and 21 are canceled.
Claims 22 and 23 are new.
Claims 1–11 and 13–16 are allowed.
Claims 17–19, 22 and 23 are rejected.
Response to Arguments
Applicant’s arguments on page 10 filed 2/5/2022, with respect to rejection of claims 1–11 and 13–16 under 35 U.S.C. § 103 have been fully considered and are persuasive. The rejection is withdrawn.

Said arguments is also withdrawn for claims 17, 18 and 19. However, upon further consideration, a new ground(s) of rejection is made in view of Echeverria et al. (10,936,585), Bingham et al. (2017/0286499)*, and Bhattacharjee et al. (2020/0065303).
Allowable Subject Matter
Claims 1–11 and 13–16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The Examiner finds that the incorporation of the previously included subject matter of now canceled claim 21 into the independent claim 1 renders the claim no longer obvious in light of the combination of references of Echeverria et al. (10,936,585), Biyani et al. (2019/0253434), Bhattacharjee et al. (2020/0065303) and the newly found reference Bingham et al. (2017/0286499).
However, the Examiner also finds at the same time that the lack of claim limitation “a blockchain device communicatively coupled with the time series database that provides blockchain capabilities to the computer-controlled metric appliance, wherein the blockchain device includes a distributed digital ledger system for storing trust notes and creating smart contracts associated with the metric queue” (see claim 1) within the language of claim 17 renders said claim 17 obvious under 35 U. S. C. § 103 in light of the newly found reference Bingham et al. (2017/0286499) along with Echeverria et al. (10,936,585).

Therefore, the indicated allowability of claim 20 and 21 is withdrawn in view of the newly discovered reference(s) to Bingham et al. (2017/0286499)*. Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 22 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Echeverria et al. (10,936,585) in view of Bingham et al. (2017/0286499).
Regarding claim 17, Echeverria anticipates A computer-controlled system for digitally evaluating one or more computer- executable and traceable metrics associated with a machine at a node, the system comprising:
a computerized data collection wireless device for collecting digital data stored in the form of a plurality of computer-executable files from the machine associated with the node in a physical setting (Fig. 1; col. 1 ll. 33-44, client device 102 can act as a monitor for IT environments that include diverse types of data systems; col. 6 ll. 51-57, such client devices can monitor client devices themselves or host devices 106 in a physical settings such as "modern data centers and other computing environments", where the client devices may operate via networks 104 in wireless configurations [col. 10 ll. 12-36]; the each of the plurality of data centers that the client devices can monitor can equate to "nodes" as claimed),

wherein the node is communicatively connected with one or more other nodes such that the one or more other nodes and the node together form a computer network of nodes (Fig. 1; col. 10 ll. 12-36, multiple data centers interconnected via the public Internet can act as plurality of nodes interconnected for monitoring applications as disclosed in the reference in various parts), and

a data aggregator that receives and stores the metric queue from the node locally for a retention period (Fig. 1; col. 13 ll. 50-59, data intake and query system 108 can process and store data received from sources client devices 102 or host devices 106 and execute queries on them, where the communication conducted between devices 102, 106 and 108 are performed on "LANs"; col. 15 ll. 52-64, received data can be organized into buckets or time series buckets which separate data into organizable portions as divided by time; see also Fig. 2 for general architecture of the data intake and query system 108 and col. 62 ll. 39-67); and

wherein the computer-controlled metric appliance comprising a processing circuit that analyzes and process the metric queue associated with the machine at the node to generate a computer readable and executable output that is indicative of whether the metric is achieved or not by the machine (Fig. 3A and 3B; intake system 210 having data retrieval subsystem 304 can obtain data and transform it for format suitable for publication on intake ingestion buffer 306, which can then be queried and processed later on to render into consumable message; see also Figs. 5 and 6; Fig. 13, search nodes can, for example, search and process data from executed query via steps 9 and 11 and send query status via step 13; col. 58 ll. 7-16, for example, rules for processing message can include having a criteria for satisfaction of alerts, which would then likely be notified to the alert requesting party; processed messages can be read by a machine to be parsed into other forms of electronic data),
the computer-controlled metric appliance comprising a time series database built to handle the computer-executable metric queue and associated measurements that are time-stamped and location-stamped in the form of a plurality of computer-executable metric clusters of time-location series (col. 1. ll. 33-44, databases such as MySQL/Oracle database is disclosed, from which data can be retrieved and processed for analysis for purposes such as diagnosing equipment performance problems; col. 7 ll. 56-67 and col. 
wherein the metric identifier device defines and provides a set of computer-executable identifiers for the one or more computer-executable and traceable metrics (col. 9 ll. 29-65, the data intake and query system can utilize a late-binding schema where the schema works as an identifier for extraction of data for particular values for “specific fields” during search time; a specific value from a field of an event can be identified and extracted; col. 152 ll. 20-52, for example, templates that use specific type of event data for display to the user can represent “a set” as claimed), and
wherein the metric identifier device converts raw data into metric queues and stores the metric queues in the local data reservoir in a structured form (col. 13 ll. 31-46, such monitoring data is stored as "data records" that come in a collection of field-value pairs that can represent a "metric queue" as claimed; col. 7 ll. 4-16, data can be stored within a database for ordered storage and retrieval),
However, Echeverria does not explicitly teach wherein the time tracking device comprises a computerized digital clock that tracks the time of any entry or exit of data related to one or more computer-executable tasks associated with one or more devices at the node, wherein the date tracking device executes a computerized software process that tracks a date associated with an event at the node in the computer network, and wherein an output generated by the time tracking device and the date tracking device is used to determine if a metric is pending or if the metric is about to be complete in the 
Bingham from the same field of endeavor teaches wherein the time tracking device comprises a computerized digital clock that tracks the time of any entry or exit of data related to one or more computer-executable tasks associated with one or more devices at the node (Abstract, performance of a component of an IT environment and log data produced by said IT environment with corresponding timestamp can be utilized; ¶48, various types of performance metric can be logged; Fig. 3; ¶¶85-86, also logged as performance metric includes entry with a “time stamp and performance metrics” as well as “task assignments” that can be added to the record; specifics include “time of assignment” which indicates at least one type of the time of entry of said task as claimed),
wherein the date tracking device executes a computerized software process that tracks a date associated with an event at the node in the computer network (Fig. 19A and 19B; ¶227-29, for example performance measurements can be discriminated based on date ranges or date values as part of a query – this indicates that the events stored at least includes a date associated with an event for particular machine that is getting its performance metrics logged with particular timestamps), and
wherein an output generated by the time tracking device and the date tracking device is used to determine if a metric is pending or if the metric is about to be complete in the future or if there is a progress in a performance for the metric with respect to a passage of time and if the progress is as expected (¶85, in tracking tasks via the activity monitor 315, the said task action status [such as whether the task was completed and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Echeverria using Bingham to provide high level of data analytics of logged infrastructure technology performance metrics while providing the earliest possible notifications as to when the analysis processes of the analytics portion is completed. By associating tasks such as record storage or record analysis as a task and having its status associated with particular performance metrics that is stored, the user interested in analyzed metrics associated with the particularly recorded metric would gain the ability to receive information about said analytics as soon as the task were to complete. By being able to access such analytics in such quick manner, the teachings of Echeverria would have been improved and the end users finding such features more useful/advantageous.

Regarding claim 19, Echeverria and Bingham teach the limitations of claim 17. Echeverria further teaches wherein the plurality of computer-executable metric components of the metric queue comprises a third computer-executable metric component defined as a computer-executable file storing information indicative of geographical coordinates (GPS location) associated with the execution of the computer- executable task performed by the machine at the node (Fig. 1; col. 13 line 23, client device 102 having monitoring component 112 can associate as part of its event data being sent for analysis in the future an inclusion of data such as "a geographic location of the device").



Regarding claim 23, Echeverria and Bingham teach the limitations of claim 17. Echeverria further teaches wherein the data aggregator comprises computer-executable files containing information about date, location, time stamp, and a performance output indicative of a performance of the one or more computer-executable and traceable metrics (Fig. 33D, for example, stored data can include date and time as shown under “_TIME” column, or location as shown in “HOST” column, or performance output indicative of a performance of the metrics such as particular percentages as displayed in the graph that seems to indicate “AVERAGE CPU CORE UTILIZATION” metric).

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Echeverria et al. (10,936,585) in view of Bingham et al. (2017/0286499), and further in view of Bhattacharjee et al. (2020/0065303).
Regarding claim 18, Echeverria and Bingham teach the limitations of claim 17. However, the teachings do not explicitly teach wherein the plurality of computer-executable metric components of the metric queue comprises a computer-executable metric component defined as a computer-executable file storing information indicative of time of execution of the computer-executable task performed by the machine at the node.
Bhattacharjee from the same field of endeavor teaches wherein the plurality of computer-executable metric components of the metric queue comprises a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Echeverria using Bhattacharjee to more effectively realize possible issues and opportunities that can derive new insights in a quick and efficient manner given the huge amounts of data including performance, diagnostic, or any other data that can diagnose equipment performance problems and user interactions (Bhattacharjee at ¶¶3-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAE KIM/
Examiner, Art Unit 2458      

                    /KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458